Title: Thomas Jefferson to Thomas Cooper, 4 October 1818
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Th: Jefferson to Doctr Cooper.
             
				  Oct. 4. 18.
          
          Before answering the queries stated in your letter of this yesterday, I must premise that whatever I say, will be founded on the hypothesis that our legislature shall adopt the Central College as the site for the University of Virginia, which of course entitles it to the funds appropriated to that object.
          1. my letter to you of Oct. 10. approved by the Visitors authorizes me to say that they are willing to take your collection of mineral subjects, philosophical & chemical apparatus at a fair price as there stated, and that any further articles of apparatus will be provided to the necessary extent, either in America or from Europe. & as these will be the property of the University the expense of keeping them up must of course be that of the University
          2. the same letter assumes the defraying the articles expense in articles consumed necessarily in a course of chemical lectures; and I am sure they will not hesitate to agree to continue that until the number of students & consequent emoluments (say 50) shall render it reasonable that the Professor shall take that expence off their hands.
          3. I suppose it quite reasonable that every Professor should be allowed to take classes for private instruction within their own department, or within any department not actually occupied by some other professor but that no professor should encroach on the department of another.
          4. until a building for the accomodation of your family be provided the rent of one will be at the expense of the University, the finding a house being a part of their engagement.
          5. the time of the vacation is not fixed by the Visitors. my own opinion is that the convenience of the  country generally, & especially of the lower country requires it should be in the winter months.
          6. the Salary fixed by the Visitors is 1000.D. the tuition fees 25.D. but in consideration that the institution is new, that the Professors on their first arrival will have no pupils, and that time will be requisite to fill their school, I think provision should be made for a reasonable addition to the salary, until the tuition fees shall produce adequate emoluments, and I shall make this proposition to the next visitation.
          7. the resolution of the Visitors, stated in my letter of Oct. 10. is ‘that the expenses of transporting your library & collection of minerals to the College shall be reimbursed to you.’ this of course includes packages & packing, freight from Philadelphia to Richmond, water transportation to Charlottesville & their delivery at the College.
          8. I think it best that you should not come before the legislature shall have decided on the site of the University, which may not be perhaps till the 1st of March; and as the first school opened must be of that of antient languages, and you were so kind in your letter of Nov. 24. 17. to undertake the care of that until we can provide a professor to our minds, that is what we should wish you to begin with.
          Th: Jefferson
        